DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
Claims 3-6, 11-12, 30 and 33-39 are cancelled.
Claims 1-2, 7-10, 13-29, 31-32 and 40-45 are pending.
Claims 40-42 are currently amended.
Claims 7-10 and 13-22 are withdrawn, as drawn to non-elected inventions.
Claims 1-2, 23-29, 31-32 and 40-45 are drawn to the elected invention and are examined on the merits.
The rejections previously of record are withdrawn.

Claim Interpretation
	The claims are drawn to a method of increasing yield of a rotavirus like particle (RLP) in a plant by introducing nucleotide sequences encoding the rotavirus structural proteins VP2, VP6 and VP7, wherein the VP7 comprises a truncated native signal peptide.  However, there is uncertainty in the claims with regard to what would be considered a truncated native signal peptide, and it is unclear if the claims properly reflect the information set forth in the specification with regard to the VP7 sequences and signal peptides, wherein SEQ ID NO: 59 is identified as a VP7 polypeptide having a truncated signal peptide (the paragraph bridging pages 64-65).

Claim Objections
Claims 1, 31 and 32 are objected to because of the following informalities:  in part d), where it states “the presence of calcium, the yield”, there should be a connecting word, such as “wherein” prior to “the yield”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 23-29, 31-32 and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 31-32, and 40-42, and claims 2, 23-29 and 43-45 dependent thereon, are indefinite in the recitation of “amino acid residues 1-29 are continuously deleted from the N-terminus”, since it is unclear what is intended by the term “continuously deleted” with regard to amino acid residues, and the specification fails to define or clarify the use of this term.  Amendment of the claims to delete the term “continuously” would overcome the rejection. 
 Claims 1 and 31-32, and claims 2, 23-29 and 40-45 dependent thereon, are indefinite in reciting at line 10, “wherein each of VP2, VP6 and VP7 are introduced into the plant”, since VP2, VP6 and VP7 are the named structural proteins.  It appears that the claim is including a step of introducing proteins into the plant, which is confusing since the claim recites the steps of introducing nucleic acids encoding the proteins into the plant.  Amendment of the claims to recite that “nucleic acid sequences encoding each of VP2, VP6 and VP7 are introduced into the plant” would overcome the rejection.
Claims 43- 45 is indefinite in the recitation that “the truncated native signal peptide consists of an amino acid sequence corresponding to amino acids 1-21 of SEQ ID NO: 59”, given that the specification states that SEQ ID NO: 59 is a VP7 sequence that has a truncated signal peptide (at pages 64-65), it’s unclear how amino acids 1-21 of SEQ ID NO: 59 would also represent a truncated native signal peptide, when the signal peptide has already been truncated.  And it is further unclear in stating “an amino acid sequence” with regard to amino acids 1-21 of SEQ ID NO: 59, since it is unclear if “an amino acid sequence” refers to all of amino acids 1-21 or if it may encompass any amino acid sequence within that range.  If the claim read “the amino acid sequence” it would be understood to be limited to all of amino acids 1-21.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claims 43-45 recite the limitation "the truncated native signal peptide consists of an amino acid sequence corresponding to amino acids 1-21 of SEQ ID NO: 59" in the method of claim 1, 31 or 32.  There is insufficient antecedent basis for this limitation in the claim.  The methods of claims 1, 31 and 32 require that the VP7 nucleotide sequence “comprises a truncated native signal peptide, wherein amino acid residues 1-29 are continuously deleted from the N-terminus of the full-length native signal peptide”.  It is unclear how the further recitation of "the truncated native signal peptide consists of an amino acid sequence corresponding to amino acids 1-21 of SEQ ID NO: 59" is a further limitation of the claims on which they depend.  It is noted that the specification states that SEQ ID NO: 59 is a VP7 amino acid sequence that has a truncated signal peptide (at pages 64-65).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 23-29, 31-32 and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of increasing yield of a rotavirus like particle (RLP) in a plant by introducing nucleotide sequences encoding the rotavirus structural proteins VP2, VP6 and VP7, wherein the VP7 comprises a truncated native signal peptide, wherein amino acid residues 1-29 are continuously deleted from the N-terminus of the full length native signal peptide, incubating the plant, plant portion or plant cell under conditions to permit transient expression of the RLP, harvesting the plant, plant portion or plant cell, and extracting the RLPs in the presence of calcium, to increase yield of the extracted RLP relative to yield of RLP extracted from a plant under identical conditions but expressing a full length VP7 comprising a native signal peptide.  
The specification discloses transient expression in Nicotiana benthamiana plants of VP2, VP6 and VP7, and when the VP7 was that of SEQ ID NO: 59, then an increase of RLPs were extracted relative to when the VP7 was a full-length sequence with a native signal peptide.  The specification discloses one VP7 sequence that resulted in an increase in RLPs extractable from plant cells, yet the claims are broadly drawn to any VP7 having a native signal peptide with amino acid residues 1-29 continuously deleted from the N-terminus of the full-length native signal peptide.  The specification discloses one structure to confer the claimed function of an increase in extractable RLPs, yet a genus of possible structures is encompassed by the claims.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 

Conclusion
	No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662